Patterson, J.
(dissenting) :
When this cause was before us on a former appeal (39 App. Div. 663) a judgment in favor of the plaintiff was reversed in consequence of an erroneous instruction given by. the judge to the jury respecting .the condition of the evidence as to a material fact affecting the issue of the negligence of the defendant’s servant, and we also reached the conclusion that on the whole case, as then made, there was not sufficient evidence of the defendant’s negligence to . permit the case to go to the jury. On -the trial now under review a very different case has been made.
*219It is shown, that on April 20, 1896, about noon, the plaintiff started to cross Third avenue at the south crossing of Eighty-fourth street. There were passing downtown on the westerly, side of the street, several heavily laden trucks and one of the defendant’s cars moving southward in the rear of them. After that car had passed, the plaintiff proceeded to cross the street and had gone as far as the westerly rail of the easterly track of the defendant’s road when she observed one of the defendant’s northbound cars approaching her at a distance which she fixes at about twenty-four or twenty-five feet. The testimony is that the car was proceeding very rapidly and no signal of its approach had been given before the plaintiff reached the track upon which it was moving. Fearing that she could not cross before the car reached her, she stepped backward and then discovered that a heavy truck drawn by two horses on a trot was moving southward and that the horses’ heads were within a few feet of her. The defendant’s northbound car was still moving and the plaintiff found herself placed in the narrow space between the easterly and westerly tracks of the defendant’s road and between vehicles moving in opposite directions. Her testimony is that she tried to stand between the wheels of the truck and the car moving northward. She was struck by the car, thrown down and seriously injured. g
Under the proofs in the case, the question of contributory negligence was undoubtedly one for the jury. If the defendant’s servant, the gripman, were guilty of negligence, it consisted in not stopping the car so as to avert the accident. It is apparent that the plaintiff was in a position of danger. The gripman saw her when she first came between the tracks; he did not then stop his car, nor did it stop until after the plaintiff had been struck and it had reached the northerly crosswalk of Eighty-fourth street. There was conflicting evidence. as to the distance of the defendant’s car from the plaintiff when she first reached the easterly track of the defendant’s road. The testimony is more distinct, however, upon this subject than it was on the first trial. It was incumbent-upon the plaintiff to prove that the gripman could have controlled the speed of the car in such a way as to prevent the accident when he saw that the plaintiff had retreated from the easterly track.. If the conditions were such as the plaintiff and the other witnesses on her behalf *220testified to, they were open to the observation of the gripman. There was testimony on the part of the plaintiff to show that the car could have been stopped within fifteen feet. The testimony on the part of the defendant was that it could not have been stopped under thirty feet at the rate of speed at which it was going. • Upon the conflicting evidence, the jury found for the plaintiff, and I see no reason for interfering with their verdict, unless errors were committed in the admission of evidence or in instructions to the jury.
It is urged by the appellant that an error was committed in allowing one of the plaintiff’s witnesses to answer under an objection a question asked, not by the plaintiff’s counsel, but by the court. It related to the distance within which a car could be stopped, equipped as was that by which the plaintiff was struck. This witness was shown to be competent to testify; he was a gripman acquainted with the system by which the defendant’s, cars were operated; he testified that he could state the space within which such a car could be stopped, running on level ground with a dry track, at the rate of eight miles an hour. After so testifying he was asked to state within what space the car could be stqpped, and, before he gave his answer,^he was asked by the court the following questions: “ That is, within what space could it be stopped with those equipments by a gripman using ordinary care.” This was objected to as incompetent; the objection was overruled and an exception was taken. The answer was; “ Fifteen feet at the outside.” It is now argued by the appellant that the question as put by the court, introducing a condition as to ordinary care, was calling for expert evidence upon the subject of the exercise of ordinary care, and that it was for the jury to say within what space a car could be stopped by a gripman using ordinary care, and that expert evidence as to what was ordinary care, or what could have been done in the exercise of ordinary care, was not required to aid the jury in determining that issue. Under the condition of the proof the question asked by the court did not call for incompetent testimony. It called for knowledge of the witness, and it is difficult to perceive how the fact of the space within. which a car could be stopped can be stated or described to a jury so as to enable them to form an. accurate judgment upon that subject, unless it be by the testimony of those who, from their knowledge and practical experience, can testify to the fact itself. In its nature, *221the testimony of such qualified persons is the best evidence that can be furnished on the subject. Such witnesses speak from actual personal knowledge. Without their testimony the matter becomes one of mere guess work or speculation. The testimony upon the general inquiry being competent, the incorporation in the question of the condition of ordinary care on the part of the gripman in operating the car does not constitute legal error. It merely called the attention of the witness to a factor descriptive of the usual, ordinary and proper operation of a car in motion. . It called upon him to testify as to a fact within his knowledge under normal conditions and was evidently intended to discriminate between ordinary conditions and those arising under an emergency where the grip-man of a car may be called upon to exercise much more than the usual or ordinary care required in the control of the car. The witness was not called upon to testify to anything concerning the duty of the gripman in a concrete case.
On the redirect examination of the plaintiff she was permitted to testify to what she had sworn to on the former trial and it is claimed that this was error. On her cross-examination the defendant’s counsel called her attention to the fact that she had testified on that trial that when she first saw the car she was between the two tracks and that the car was twenty-four or twenty-five feet distant from her. On her direct examination she had stated that she did not see the car until she had reached the westerly rail of the easterly track. It is claimed that there was a material difference in her testimony in the first and second trials upon this point and that it affected her credibility. On her redirect examination her counsel asked her whether she did not testify to certain things upon this subject and the question was objected to as incompetent, irrelevant and immaterial. The court allowed the question on the ground that the defendant’s own cross-examination made it .obviously a proper one. The question was then further objected to as incompetent, irrelevant and immaterial and that it was an improper way of calling the witness’ attention to the testimony; that in effect it was reading testimony from the last trial. Thereupon the court ruled that the question was proper because the defendant’s counsel .upon cross-examinatian sought to elicit statements alleged to have been made on the former trial unfavorable to the witness, making it proper for her to *222show that on the former trial she made statements entirely consistent with the testimony she was then giving. This ruling was correct and the record sustains it.. The defendant was. attempting to impeach the witness by what she had testified to on the former trial. The plaintiff was merely asked concerning other testimony she had given on that trial to show that there was no material contradiction in her evidence on the two trials. In Matter of Chamberlain (140 N. Y. 391) this question was passed upon. In that matter an executrix had been examined under section 2735 of the Code of Civil Procedure, since repealed, in a proceeding distinct from her accounting. On her subsequent accounting, her testimany in the distinct proceeding was held admissible against her as to material facts. She then offered in evidence the whole of her examination on that preliminary proceeding, but it was excluded. Only a part of it had been read by the contestants. The Court of, Appeals said that the surrogate properly ruled that only such parts of the testimony as tended to explain such portions as were offered in evidence by the contestant were admissible in her behalf, and that- the fact that a part was offered by the contestant did not open the- door for the admission of the whole testimony.
It is also urged that in his charge to the jury the judge made an erroneous and misleading statement of fact relating to the subject of the time within which the car could be stopped at the rate of speed at which it was going. That was excepted to, and the court thereupon said: “ I do not presume to state, gentlemen; just what the speed was. There has been some evidence here that at a particular time the car was going at half the usual rate of speed. Indeed.,I think that came from your own witness, the conductor. Just what the speed was I do not undertake to direct you.” The point of the defendant’s criticism seems to be that the court referred to the car going at half speed at the time the plaintiff made her appearance, when the car was twenty-four or twenty-five feet away. The conductor had testified that at the time of the accident- the car was going at half speed. The defendant insists that “ at the time of the accident ” was not when the plaintiff first appeared, but when she came in contact with the car. There was no substantial error in the remarks of the judge. The time of the aecidetit referred not to the actual contact of the car with the- plaintiff, which might be *223the fraction of a second, but to the time from the appearance of the plaintiff on the easterly track to the actual collision of the car with the plaintiff.
No other exception requires consideration, neither are the damages excessive.
The judgment and order appealed from should be affirmed, with costs.
Judgment reversed, new trial ordered, costs to appellant to abide event.